Citation Nr: 0211143	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in February 1996 and February 1998.  
The Board remanded this case back to the RO for further 
development in August 1999, and the case has since been 
returned to the Board.

In an October 1997 rating decision, the RO increased the 
evaluation for the veteran's cervical spine disorder from 
zero to 10 percent, effective from June 1995 (the date of her 
claim).  As the 10 percent evaluation represents less than 
the maximum available under applicable diagnostic criteria, 
the veteran's claim for an increased evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The symptoms of the veteran's cervical spine disorder are 
essentially mild, with minimally limited motion, "some" 
pain with such motion, and minimal loss of grip on the right.

3.  The veteran has complained of a stretching-type headache, 
localized to the frontal and occipital regions of the head; 
however, she has also denied throbbing-type pain, and there 
is no indication that her headaches are so severe as to be 
actually prostrating.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing the nature and extent of her service-
connected disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in an April 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).   This letter, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate her claims and 
which portion of that evidence (if any) was to be provided by 
the veteran and which portion the VA would attempt to obtain 
on her behalf.  See generally Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

II.  Cervical spine disorder

In a March 1991 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine on the basis of injuries sustained during service.  A 
zero percent evaluation was assigned, effective from October 
1990.

The veteran underwent a VA spine examination in August 1995, 
during which she complained of frequent pain in the neck, 
without radicular symptoms.  Range of motion studies revealed 
forward flexion, backward extension, and bilateral lateral 
flexion to 35 degrees; and left and right rotation to 55 
degrees.  The examination also revealed normal curvature, 
normal posture, no deformity, and symmetric muscles of the 
cervical spine.  The diagnosis was degenerative joint disease 
at C5 and C6 by history, with no evidence of a radicular 
syndrome.  X-rays revealed localized focal degenerative bone 
and disc disease at C5 and C6 and bilateral cervical ribs.

During an April 1997 VA spine examination, the veteran again 
denied radiation of pain from the neck area into the upper 
extremities.  The examination of the cervical spine was 
negative for muscle spasm, tenderness, trigger points, 
crepitation, and pain on motion.  Muscles were symmetrically 
well-developed, with no deformity.  Range of motion testing 
revealed forward flexion to 50 degrees, backward extension to 
55 degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 55 degrees.  The diagnoses included 
degenerative arthritis and disc disease at C5-C6, of primary 
origin; and small bilateral cervical ribs of genetic or 
developmental origin.  X-rays revealed mid degenerative bone 
and disc disease of C5 and C6, two small cervical ribs off 
the seventh cervical vertebra, and hypolordosis of the 
cervical spine.  

A VA magnetic resonance imaging (MRI) report, dated in May 
1997, indicates broad-based herniation at the level of C4-C5 
extending to the left of the midline, broad-based herniation 
at the level of C5-C6 extending to the right of the midline, 
acquired central spinal stenosis, and bulging annulus at C3-
C4.  

Subsequently, in an October 1997 rating decision, the RO 
increased the evaluation for the veteran's cervical spine 
disorder from zero to 10 percent, effective from June 1995.  
This evaluation has since remained in effect and is at issue 
in this case.

In a January 1998 treatment record, a private doctor noted 
slight diminution of the right triceps and diminished 
sensation around the third, fourth, and fifth fingers of the 
right hand, as compared to the left, and found that this was 
suggestive of radiculopathy into the right upper extremity.

The veteran's November 2000 VA spine examination report 
reflects that she complained of pain between the shoulder 
blades and up into the neck.  The examination revealed a 
normal cervical lordotic curve, no scoliosis, no tenderness 
upon palpation, and "some" pain on motion of the head and 
on the neck.  The right grip was noted to be slightly less 
than the left grip, but still within normal limits.  The 
diagnoses included cervical disc disease, with an 
intermittent paresthesia in the right upper extremity; 
chronic pain syndrome, with pain in the neck; and congenital 
cervical ribs.  Cervical spine range of motion was noted to 
be within normal limits.  X-rays revealed early degenerative 
bone and disc disease of the cervical spine.

A VA treatment record, dated in November 2000, indicates 
cervical spine flexion to 32 degrees, extension to 42 
degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 50 degrees.  

The RO has evaluated the veteran's cervical spine disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  Under this section, a 10 percent evaluation is 
warranted for degenerative disc disease with mild symptoms.  
A 20 percent evaluation is warranted in cases of moderate 
intervertebral disc syndrome, or moderate limitation of 
motion of the spine.

In this case, the symptoms of the veteran's cervical spine 
disorder, as seen during her November 2000 VA examination and 
in other records, are essentially mild, with minimally 
limited motion, "some" pain with such motion, and minimal 
loss of grip on the right.  The Board finds no basis for 
concluding that this disorder is more properly characterized 
as "moderate" than as "mild" in the absence of more 
extensive symptomatology, even taking into account the 
presence of pain on motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  There is 
also no evidence of residuals of a vertebral fracture, with 
demonstrable deformity (as would warrant an additional 10 
percent under Diagnostic Code 5285), favorable ankylosis of 
the cervical spine (warranting a 30 percent evaluation under 
Diagnostic Code 5287), or moderate limitation of motion of 
the cervical spine (warranting a 20 percent evaluation under 
Diagnostic Code 5290).

Overall, there is no basis for an evaluation in excess of 10 
percent for the veteran's degenerative disc disease of the 
cervical spine, and the preponderance of the evidence is 
therefore against her claim for that benefit.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

III.  Headaches

In the appealed February 1998 rating decision, the RO granted 
service connection for headaches as secondary to degenerative 
disc disease of the cervical spine.  A zero percent 
evaluation was assigned, effective from June 1995.  The zero 
percent evaluation has since remained in effect and is at 
issue in this case.  

The evidence of record dated since June 1995 includes the 
report of an August 1995 VA neurological examination, during 
which the veteran stated that her headaches "seem to go from 
the back of her neck up across the ears to the frontal 
area."  Upon examination, cranial nerve testing was within 
normal limits.  In rendering a diagnosis, the examiner noted 
that no neurological disease was shown upon examination.  X-
rays of the skull were within normal limits.  

During her April 1997 VA neurological examination, the 
veteran complained of daily headaches, characterized as "a 
dull steady ache which starts at the base of the back of the 
head and goes up and over to either the right temple or left 
temple or both temporal areas."  An examination of the 
cranial nerves was within normal limits.  The diagnosis was 
simple tension headaches, unrelated to an injury or to spine 
disease.  

The veteran complained of a "stretching" pain in her head, 
localized to the forehead and the back of the head, during 
her November 2000 VA neurological examination.  However, she 
denied a throbbing-type pain in the head.  The examination 
itself was within normal limits.  The examiner diagnosed 
chronic pain syndrome, including pain in the neck and in the 
frontal and occipital areas of the head.  However, in an 
August 2001 addendum, the examiner clarified that "[t]he 
findings did not support the diagnosis of headache separate 
from and distinct from" the diagnoses rendered in the 
examination report.

The RO has assigned an initial zero percent evaluation for 
the veteran's headaches under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).  Under this section, a 
zero percent evaluation is warranted for migraine with "less 
frequent" attacks, while a 10 percent evaluation is in order 
for migraine with characteristic prostrating attacks 
averaging one in two months over the last several months.

In the present case, the veteran has complained of a 
stretching-type headache, localized to the frontal and 
occipital regions of the head.  However, the veteran has also 
denied throbbing-type pain, and there is no indication that 
her headaches are so severe as to be actually prostrating.  
Rather, the pain in her head appears to be consistent with 
the "less frequent" attacks contemplated by the criteria 
for a zero percent evaluation under Diagnostic Code 8100.

As there is no evidence supporting an initial compensable 
evaluation for the veteran's headaches, the preponderance of 
the evidence is against her claim for that benefit, and the 
claim must be denied.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) are not 
applicable.






IV.  Application of 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected disabilities have markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
degenerative disc disease of the cervical spine, currently 
evaluated as 10 percent disabling, is denied.

The claim of entitlement to an initial compensable evaluation 
for headaches is denied.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

